Bookes, J.
(dissenting):
The referee held that the parties were not concluded by the shipping hills as to the terms of affreightment, and allowed parol evidence to be given showing that, as part of the contract of shipment, the defendant agreed to unload the boat at its destination, at his own cost, except that the plaintiff should pay so much of the expense of unloading as it should cost to shovel the cargo into the vessels in which it was to be removed. The admission of such parol evidence, and the finding of the referee based thereon, aro urged as ground of error calling for a reversal of the judgment. Admitting that the shipping bills bound the parties, and constituted the contract of affreightment between them, the point of error would be well taken.
It was laid down in Eighmie v. Taylor (98 N. Y., 288, 297), that when an agreement in writing covers both sides of a contract, and is designed to signify its terms and is adequate for its purpose, it cannot be varied or affected by parol proof adding new stipulations.
This is a very familiar rule of law — quite too familiar to require a citation of cases in its support. But it is said that the shipping bills here put in evidence were signed by but one party — the consignor, and not by the plaintiff, the master or captain of the vessel — *247hence not conclusive against the latter as an expression of the contract of affreightment. This point seems to be settled in favor of the plaintiff by the decision of Gage v. Jaqueth (1 Lans., 207), and in Covill v. Hill (4 Denio, 323). Adhering to the doctrine of these cases, we must hold that the point of error above stated is not sustained.
To show the weight of the cargo, the plaintiff offered the weigh-master’s certificate, which was admitted in evidence against the defendant’s objection, that it was “ incompetent.” No other than such general ground of objection was stated The fact sought to be proved was one proper to be established. The evidence, in its essential nature, was competent. If the ground of objection was that the evidence offered was secondary or hearsay merely it should have been so stated, non constat, but if the ground of objection now urged had been stated, it would have been obviated by the production of the weighmaster himself. (Quinby v. Strauss, 90 N. Y., 664; Tooley v. Bacon, 70 id., 34.) The ground of objection not having been stated, the alleged error, now urged, must be held ineffectual.
An objection was taken to the bills held by the plaintiff for tow-age. They were admitted as an aid only in fixing dates. Their admission for such purpose only was not error.
As bearing on the question of alleged delay, the plaintiff was permitted to show that i-t was customary for consignees to have derricks for use, in discharging cargoes from boats, at places along the Hudson river, the place of destination in this case being one of them. The evidence, as we think, was clearly admissible, if confined in its application to the place where the cargo was to be discharged. Here again the objection interposed was that the evidence was “ incompetent, improper and immaterial.” The specific ground of objection now urged was not stated. To be now available, as ground of error, it should have been pointed out at the trial. (Quinby v. Strauss and Tooley v. Bacon, above cited.)
In conclusion, we are of the opinion that the record is free from' error calling for a reversal of the judgment.
Judgment affirmed, with costs.
Judgment reversed, new trial granted, referee discharged, costs' to abide the event.